Citation Nr: 1509342	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-26 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to July 16, 2009, for the grant of service connection for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to May 1971 with service in the Republic of Vietnam from August 1968 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2014, the Veteran presented sworn testimony during a video conference hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Veteran filed a May 2014 notice of disagreement (NOD) with the initial evaluation assigned for his coronary artery disease (CAD).  However, the RO has not issued a statement of the case (SOC) for this issue.  Because the filing of an NOD initiates appellate review, the appeal of the initial evaluation assigned for CAD must be remanded for the preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of whether there was clear and unmistakable error (CUE) in the January 2003 rating decision that denied entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in the Veteran's October 2014 hearing testimony.  However, as this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of an increased initial rating for CAD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

Following an unappealed January 2003 denial of service connection for PTSD, VA received no communication that constituted a formal or informal petition to reopen or claim for service connection for PTSD or any psychiatric disorder until July 16, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 16, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An August 2009 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time referenced other available and relevant records that he wanted VA to obtain or that he felt were relevant to this claim.

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning the reasons he believed his PTSD warranted an earlier effective date.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

As discussed in the Introduction of this decision, the question/issue has been raised as to whether there was clear and unmistakable error (CUE) in the January 2003 rating decision that denied entitlement to service connection for PTSD.  The Board notes that at his October 2014 hearing, the Veteran generally stated that he had not pursued a motion for reconsideration or CUE claim.  However, as this is contrasted by multiple written statements that specifically claim CUE and his testimony continues to indicate that he believes that the January 2003 rating decision was wrongly decided, the Board finds it is appropriate to conclude that such a claim has been raised by the record.  

In so doing, the Board has also determined that the outcome of the Veteran's claim for an earlier effective date is not dependent on the outcome of his CUE claim because the claims involve separate law and regulations.  The outcome of the claim for CUE would, at best, render moot the effective date claim.  Indeed, the Court has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date for the grant of service connection for a disability and a CUE claim regarding that disability. See Canady v. Nicholson, 20 Vet. App. 393 (2006).  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2014); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2014).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2014).

The Veteran has expressed disagreement with the assigned effective date of July 16, 2009, for his service-connected PTSD.  He argues the effective date should have been assigned from the date of his October 2001 claim.  By way of history, the RO denied that claim in January 2003.  The Veteran filed an NOD, but did not timely perfect this appeal.  As such, the January 2003 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

The next correspondence in the record claiming PTSD was received in July 2009.  The only statements regarding PTSD between the January 2003 denial and the July 2009 claim was a July 2007 hearing transcript during which the Veteran discussed his PTSD.  However, as discussed fully in the Board's December 2007 decision, this issue was not on appeal at this time as the Veteran had not timely perfected it.  The Veteran did not appeal the Board's decision in this regard or seek a motion for reconsideration at that time.  Moreover, he did not follow-up with a claim for PTSD until July 2009, over a year and a half after the Board's decision.  The Board further finds that his hearing testimony cannot be construed as a claim for PTSD, nor does the Veteran make such a claim.  There is no indication in the record, nor does the Veteran contend, that he filed a claim for service connection between his January 2003 denial and the current claim filed in July 2009.

As noted above, the next communication received by VA that can be construed as a claim is the July 2009 petition to reopen the previously denied PTSD claim.  The RO reopened the claim and granted service connection for PTSD, assigning an effective date of July 16, 2009, the date of the petition to reopen.  

As noted above, the law provides that the effective date of a claim reopened after final disallowance is the date of receipt of the claim; thus, an earlier effective date is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an effective date earlier than July 16, 2009, for the grant of service connection for PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than July 16, 2009, for the grant of service connection for PTSD is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the initial 10 percent evaluation assigned for his CAD.  Therefore, the issue of entitlement to an initial increased rating for CAD must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial 10 percent evaluation assigned for his CAD.  They should be advised of the time period in which to perfect an appeal, and if the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


